LANE, J.
The law (29 O. L. 117) requires a summons lobe served either personally, or “by copyleft at the defendant's usual place of abode." The leaving a copy of the writ at the store of a defendant, is not a compliance with the law. In this case, there has been no appearance to cure the defect of service. We cannot notice the other error complained of, the record presents the writ as against Roswell, and a declaration following it; the words, sued by the name of Ralph, must be rejected as surplusage. If there be error in reference to this, it is not apparent on the record but of fact dehors, which cannot be assigned with an error in law. The first error requires of us to reverse the judgment with costs, as it regards the endorsers.